732 N.W.2d 889 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Loren Depree GREENE, Defendant-Appellant.
Docket No. 133201. COA No. 262676.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the December 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for appointment of counsel and for remand to the trial court are DENIED.